755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.JOY SPARKS, DEFENDANT-APPELLANT.
NO. 84-5100
United States Court of Appeals, Sixth Circuit.
1/14/85

ORDER
BEFORE:  ENGEL, KEITH and JONES, Circuit Judges.


1
Defendant moves for appointment of counsel on appeal from a district court order denying her motion to modify conditions of probation.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and defendant's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
On December 2, 1983, defendant was sentenced to five-years' probation following her conviction for knowingly assisting taxpayers in the preparation of fraudulent income tax returns.  As a condition of probation, the district court ordered that '[d]efendant shall not prepare, nor give advice for the preparation of, a tax return for anyone, except herself, for free of for pay during the period of probation.'


3
Following sentencing, defendant filed a motion for modification of probation, seeking to rescind the condition of probation on the basis that she needed to resume her tax practice in order to earn a living.  The district court denied defendant's motion on grounds that defendant 'is a public menace in the tax field' and that the record showed defendant 'was deceitful and deliberately made false statements in connection with her tax preparer efforts.'


4
Upon consideration of the record, the Court concludes that the district court did not abuse its discretion in denying defendant's motion for modification of probation.  See United States v. Bishop, 537 F.2d 1184, 1186 (4th Cir. 1976), cert. denied, 429 U.S. 1093 (1977).  See also United States v. Briones-Garza, 680 F.2d 417 (5th Cir.), cert. denied, 103 S.Ct. 229 (1982).


5
It appearing that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that defendant's motion to appoint counsel be denied and the order of the district court, filed December 22, 1983, is hereby affirmed.